DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, lines 7, 9, 10  and 12, there is the recitation of “and”.  It is unclear if the claim limitation requires the use of all options of tubers (potato, cassava, sweet potato), but not all options are used in the Examples.  It is also unclear about the use of protein isolate, sap and additives.
In claim 1, the word “flexible” needs to be defined.
In claim 3, it is unclear what the basis is for the water content (weight, volume …).
5.	Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
6.	 Claim 3 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briganti et al. (WO 2019-046789, family patent US 2020/0214484, is being used in this examination).
Briganti et al. disclose a low-sugar or sugar-free edible and/or biodegradable vessel, comprising about 45% to about 60% by weight of a hydrocolloid (which has a seaweed source such as sargassum), and from 5% to 60% by weight of a plasticizer such as glycerin, wherein the wall thickness of the vessel is from 0.1 mm to 0.8 mm, wherein the product shows some flexibility (claims 1, 3, 14 and 15, [0026], [0090], Table 2).
The limitations of claim 2 can be found in Briganti et al. at claims 1 and 12, where it discloses the products comprise no sap.
The limitations of claim 3 can be found in Briganti et al. at [0050]-[0089], where it discloses the method of adding water to hydrocolloid, plasticizers, coloring to provide a pre-process mixture, then heat to 80 to 100°C, then dehydrate (vessel may have a water loss of from 80% to 95%), finally be extruded, molded, or cast into a variety of shapes for the vessel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762